                                                    UNITED STATES BANKRUPTCY COURT
                                                    NORTHERN DISTRICT OF CALIFORNIA




In re: Professional Investors Security Fund, Inc.                             Case No.                        20-30579

                                                                              CHAPTER 11
                                                                              MONTHLY OPERATING REPORT
                                                                              (GENERAL BUSINESS CASE)


                                                     SUMMARY OF FINANCIAL STATUS

      MONTH ENDED:            11/30/2020                                    PETITION DATE:                    07/16/20

1.    Debtor in possession (or trustee) hereby submits this Monthly Operating Report on the Accrual Basis of accounting (or if checked here
      the Office of the U.S. Trustee or the Court has approved the Cash Basis of Accounting for the Debtor).
      Dollars reported in    $1
                                                                              End of Current             End of Prior                   As of Petition
2.    Asset and Liability Structure                                               Month                      Month                          Filing
      a. Current Assets                                                             $5,456,608                 $5,469,400
      b. Total Assets                                                              ($5,797,024)               ($5,784,233)                   ($5,793,342)
      c. Current Liabilities                                                           $53,618                    $66,042
      d. Total Liabilities                                                        $276,541,230               $274,350,290                  $217,712,224
                                                                                                                                         Cumulative
3.    Statement of Cash Receipts & Disbursements for Month                    Current Month               Prior Month                   (Case to Date)
      a. Total Receipts                                                                     $0                         $0                             $0
      b. Total Disbursements                                                           $12,791                       $230                        $13,211
      c. Excess (Deficiency) of Receipts Over Disbursements (a - b)                   ($12,791)                     ($230)                      ($13,211)
      d. Cash Balance Beginning of Month                                              $162,589                   $162,818                       $162,589
      e. Cash Balance End of Month (c + d)                                            $149,797                   $162,589                       $149,377
                                                                                                                                         Cumulative
                                                                              Current Month               Prior Month                   (Case to Date)
4.    Profit/(Loss) from the Statement of Operations                               ($2,208,502)               ($2,208,364)                   ($4,416,866)
5.    Account Receivables (Pre and Post Petition)                                     $323,100                   $323,100
6.    Post-Petition Liabilities                                                   $276,541,230               $274,350,290
7.    Past Due Post-Petition Account Payables (over 30 days)                                $0                         $0

At the end of this reporting month:                                                                              Yes                             No
8.    Have any payments been made on pre-petition debt, other than payments in the normal                                                        X
      course to secured creditors or lessors? (if yes, attach listing including date of
      payment, amount of payment and name of payee)
9.    Have any payments been made to professionals? (if yes, attach listing including date of                                                    X
      payment, amount of payment and name of payee)
10. If the answer is yes to 8 or 9, were all such payments approved by the court?
11. Have any payments been made to officers, insiders, shareholders, relatives? (if yes,                                                         X
      attach listing including date of payment, amount and reason for payment, and name of payee)
12. Is the estate insured for replacement cost of assets and for general liability?                               X
13. Are a plan and disclosure statement on file?                                                                                                 X
14. Was there any post-petition borrowing during this reporting period?                                                                          X

15.   Check if paid: Post-petition taxes         ;                U.S. Trustee Quarterly Fees       X ; Check if filing is current for: Post-petition
      tax reporting and tax returns:             .
      (Attach explanation, if post-petition taxes or U.S. Trustee Quarterly Fees are not paid current or if post-petition tax
      reporting and tax return filings are not current.)


I declare under penalty of perjury I have reviewed the above summary and attached financial statements, and after making reasonable inquiry
believe these documents are correct.



Date: December 21,2020
                                                                            Responsible Individual

                Case: 20-30579               Doc# 59          Filed: 12/21/20             Entered: 12/21/20 20:12:05                     Page 1 of
                                                                                                                                                  Revised 1/1/98
                                                                           18
                                                                STATEMENT OF OPERATIONS
                                                                   (General Business Case)
                                                                    For the Month Ended              11/30/20


                      Current Month
                                                                                                                         Cumulative           Next Month
     Actual               Forecast              Variance                                                                (Case to Date)         Forecast
                                                                       Revenues:
              $0                     $0                    $0      1    Gross Sales                                                  $0                       $0
              $0                     $0                    $0      2    less: Sales Returns & Allowances                             $0                       $0
              $0                     $0                    $0      3    Net Sales                                                    $0                       $0
              $0                     $0                    $0      4    less: Cost of Goods Sold       (Schedule 'B')                $0                       $0
              $0                     $0                    $0      5    Gross Profit                                                 $0                       $0
              $0                     $0                    $0      6    Interest                                                     $0                       $0
              $0                     $0                    $0      7    Other Income:       Miscellaneous                            $0                       $0
              $0                     $0                    $0      8                                                                 $0                       $0
              $0                     $0                    $0      9                                                                 $0                       $0

              $0                     $0                    $0     10      Total Revenues                                             $0                       $0

                                                                       Expenses:
              $0                     $0                    $0     11    Compensation to Owner(s)/Officer(s)                          $0                       $0
              $0                     $0                    $0     12    Salaries                                                     $0                       $0
              $0                     $0                    $0     13    Commissions                                                  $0                       $0
              $0                     $0                    $0     14    Contract Labor                                               $0                       $0
                                                                        Rent/Lease:
              $0                     $0                    $0     15       Personal Property                                         $0                       $0
              $0                     $0                    $0     16       Real Property                                             $0                       $0
              $0                     $0                    $0     17    Insurance                                                    $0                       $0
              $0                     $0                    $0     18    Management Fees                                              $0                       $0
              $0                     $0                    $0     19    Depreciation                                                 $0                       $0
                                                                        Taxes:
              $0                     $0                   $0      20       Employer Payroll Taxes                                    $0                  $0
              $0                     $0                   $0      21       Real Property Taxes                                       $0                  $0
              $0                     $0                   $0      22       Other Taxes                                               $0                  $0
              $0                     $0                   $0      23    Other Selling                                                $0                  $0
              $0                     $0                   $0      24    Other Administrative                                         $0                  $0
      $2,208,135                     $0          ($2,208,135)     25    Interest - Straight Notes                            $9,068,453          $2,208,135
              $0                     $0                   $0      26    Other Expenses: Outside Services                           $190                  $0
              $0                     $0                   $0      27   NextGen PRWCPTC                                           $1,600                  $0
              $0                     $0                   $0      28   Miscellaneous Income                                          $0                  $0
             $42                     $0                 ($42)     29   Telephone/Internet/Fax                                     $272                   $0
              $0                     $0                   $0      30                                                                 $0                  $0
              $0                     $0                   $0      31                                                                 $0                  $0
              $0                     $0                   $0      32                                                                 $0                  $0
              $0                     $0                   $0      33                                                                 $0                  $0
              $0                     $0                   $0      34                                                                 $0                  $0

      $2,208,177                     $0          ($2,208,177)     35      Total Expenses                                     $9,070,515          $2,208,135

     ($2,208,177)                    $0          ($2,208,177)     36 Subtotal                                               ($9,070,515)        ($2,208,135)

                                                                     Reorganization Items:
              $0                     $0                    $0     37 Professional Fees                                               $0                       $0
              $0                     $0                    $0     38 Provisions for Rejected Executory Contracts                     $0                       $0
              $0                     $0                    $0     39 Interest Earned on Accumulated Cash from                        $0                       $0
                                                                      Resulting Chp 11 Case
              $0                     $0                   $0      40 Gain or (Loss) from Sale of Equipment                           $0                       $0
            $325                     $0                ($325)     41 U.S. Trustee Quarterly Fees                                     $0                       $0
              $0                     $0                   $0      42                                                                 $0                       $0

            $325                     $0                 $325      43       Total Reorganization Items                                $0                       $0

     ($2,208,502)                    $0         ($2,208,502)      44 Net Profit (Loss) Before Federal & State Taxes         ($9,070,515)        ($2,208,135)
                                                         $0       45 Federal & State Income Taxes

     ($2,208,502)                    $0         ($2,208,502)      46 Net Profit (Loss)                                      ($9,070,515)        ($2,208,135)

Attach an Explanation of Variance to Statement of Operations (For variances greater than +/- 10% only):
                    Case: 20-30579                Doc# 59           Filed: 12/21/20              Entered: 12/21/20 20:12:05               Page 2 of
                                                                                                                                             Revised 1/1/98
                                                                                 18
                                                            BALANCE SHEET
                                                          (General Business Case)
                                                      For the Month Ended            11/30/20


     Assets
                                                                                 From Schedules                  Market Value
         Current Assets

1              Cash and cash equivalents - unrestricted                                                                    $149,797
2              Cash and cash equivalents - restricted                                                                             $0
3              Accounts receivable (net)                                                 A                                 $323,100
4              Inventory                                                                 B                                        $0
5              Prepaid expenses                                                                                                   $0
6              Professional retainers                                                                                             $0
7              Other: Receivables                                                                                         $4,983,711
8                                                                                                                                 $0

 9                     Total Current Assets                                                                               $5,456,608

         Property and Equipment (Market Value)

10             Real property                                                             C                                        $0
11             Machinery and equipment                                                   D                                        $0
12             Furniture and fixtures                                                    D                                  $692,310
13             Office equipment                                                          D                                    $2,936
14             Leasehold improvements                                                    D                                  $198,706
15             Vehicles                                                                  D                                        $0
16             Other:                                                                    D                                        $0
17                                                                                       D                                        $0
18                                                                                       D                                        $0
19                                                                                       D                                        $0
20                                                                                       D                                        $0

21                     Total Property and Equipment                                                                         $893,952

         Other Assets

22             Loans to shareholders
23             Loans to affiliates                                                                                               $0
24             Other assets                                                                                             $21,353,825
25             Long Term Receivables                                                                                   ($33,501,409)
26                                                                                                                               $0
27                                                                                                                               $0
28                     Total Other Assets                                                                              ($12,147,585)

29                     Total Assets                                                                                      ($5,797,024)

     NOTE:
               Indicate the method used to estimate the market value of assets (e.g., appraisals; familiarity with comparable market
               prices, etc.) and the date the value was determined.




              Case: 20-30579          Doc# 59       Filed: 12/21/20        Entered: 12/21/20 20:12:05               Page   3 of
                                                                                                                      Revised 1/1/98
                                                                 18
                                                    Liabilities and Equity
                                                    (General Business Case)


     Liabilities From Schedules

          Post-Petition

               Current Liabilities

30                      Salaries and wages                                                                            $0
31                      Payroll taxes                                                                                 $0
32                      Real and personal property taxes                                                         $52,818
33                      Income taxes                                                                                $800
34                      Sales taxes                                                                                   $0
35                      Notes payable (short term)                                                                    $0
36                      Accounts payable (trade)                                         A                            $0
37                      Real property lease arrearage                                                                 $0
38                      Personal property lease arrearage                                                             $0
39                      Accrued professional fees                                                                     $0
40                      Current portion of long-term post-petition debt (due within 12 months)                        $0
41                      Other:                                                                                        $0
42                                                                                                                    $0
43                                                                                                                    $0

44                      Total Current Liabilities                                                                $53,618

45             Long-Term Post-Petition Debt, Net of Current Portion                                        $276,487,612

46                      Total Post-Petition Liabilities                                                    $276,541,230

          Pre-Petition Liabilities (allowed amount)

47                      Secured claims                                                   F                             $0
48                      Priority unsecured claims                                        F                             $0
49                      General unsecured claims                                         F                             $0

50                      Total Pre-Petition Liabilities                                                                 $0

51                      Total Liabilities                                                                  $276,541,230

     Equity (Deficit)

52             Retained Earnings/(Deficit) at time of filing                                                         $0
53             Common Stock                                                                                      $5,000
54             Additional paid-in capital                                                                            $0
55             Cumulative profit/(loss) since filing of case                                                         $0
56             Post-petition contributions/(distributions) or (draws)                                                $0
57             All other Equity                                                                           ($282,343,254)
58             Market value adjustment                                                                               $0

59                      Total Equity (Deficit)                                                            ($282,338,254)

60   Total Liabilities and Equity (Deficit)                                                                  ($5,797,024)




             Case: 20-30579           Doc# 59        Filed: 12/21/20       Entered: 12/21/20 20:12:05   Page   4 of
                                                                                                          Revised 1/1/98
                                                                  18
                                             SCHEDULES TO THE BALANCE SHEET
                                                             (General Business Case)

                                                                   Schedule A
                                                    Accounts Receivable and (Net) Payable

                                                                            Accounts Receivable       Accounts Payable             Past Due
Receivables and Payables Agings                                            [Pre and Post Petition]     [Post Petition]        Post Petition Debt
  0 -30 Days                                                                                    $0                   $0
  31-60 Days                                                                                    $0                   $0
  61-90 Days                                                                                    $0                   $0                       $0
  91+ Days                                                                               $323,100                    $0
  Total accounts receivable/payable                                                      $323,100                    $0
  Allowance for doubtful accounts
  Accounts receivable (net)                                                               $323,100    Note: Excludes net intercompany (PFI/LP/


                                                                   Schedule B
                                                           Inventory/Cost of Goods Sold
Types and Amount of Inventory(ies)                                        Cost of Goods Sold
                                              Inventory(ies)
                                                Balance at
                                              End of Month                Inventory Beginning of Month
                                                                          Add -
   Retail/Restaurants -                                                    Net purchase
    Product for resale                                                     Direct labor
                                                                           Manufacturing overhead
   Distribution -                                                          Freight in
    Products for resale                                                    Other:

   Manufacturer -
    Raw Materials
    Work-in-progress                                                      Less -
    Finished goods                                                         Inventory End of Month
                                                                           Shrinkage
   Other - Explain                                                         Personal Use

                                                                          Cost of Goods Sold                                                  $0
     TOTAL                                                        $0

   Method of Inventory Control                                            Inventory Valuation Methods
   Do you have a functioning perpetual inventory system?                  Indicate by a checkmark method of inventory used.
              Yes           No
   How often do you take a complete physical inventory?                   Valuation methods -
                                                                            FIFO cost
    Weekly                                                                  LIFO cost
    Monthly                                                                 Lower of cost or market
    Quarterly                                                               Retail method
    Semi-annually                                                           Other
    Annually                                                                 Explain
Date of last physical inventory was

Date of next physical inventory is




                  Case: 20-30579          Doc# 59          Filed: 12/21/20      Entered: 12/21/20 20:12:05                Page   5 of
                                                                                                                            Revised 1/1/98
                                                                        18
                                                        Schedule C
                                                       Real Property

Description                                                                           Cost             Market Value




     Total                                                                                   $0                           $0


                                                        Schedule D
                                                  Other Depreciable Assets

Description                                                                           Cost             Market Value
Machinery & Equipment -




     Total                                                                                   $0                           $0

Furniture & Fixtures -

     Furniture and Fixtures                                                                                      $692,310


     Total                                                                                   $0                  $692,310

Office Equipment -
     A/V Equipment                                                                                                     $2,936


     Total                                                                                   $0                        $2,936

Leasehold Improvements -
     Tenant Improvements 350 Ignacio                                                                               $6,551
     Net Acquisitions Assets                                                                                     $189,109
     Net Capitalized Improvements                                                                                  $3,046

     Total                                                                                   $0                  $198,706

Vehicles -




     Total                                                                                   $0                           $0




                 Case: 20-30579        Doc# 59   Filed: 12/21/20       Entered: 12/21/20 20:12:05   Page   6 of
                                                                                                      Revised 1/1/98
                                                              18
                                                               Schedule E
                                                      Aging of Post-Petition Taxes
                                              (As of End of the Current Reporting Period)

Taxes Payable                                      0-30 Days          31-60 Days         61-90 Days         91+ Days              Total
Federal
      Income Tax Withholding                                 $0                   $0                 $0              $0                   $0
      FICA - Employee                                        $0                   $0                 $0              $0                   $0
      FICA - Employer                                        $0                   $0                 $0              $0                   $0
      Unemployment (FUTA)                                    $0                   $0                 $0              $0                   $0
      Income                                                 $0                   $0                 $0              $0                   $0
      Other (Attach List)                                    $0                   $0                 $0              $0                   $0
Total Federal Taxes                                          $0                   $0                 $0              $0                   $0
State and Local
      Income Tax Withholding                                 $0                   $0                 $0              $0                   $0
      Unemployment (UT)                                      $0                   $0                 $0              $0                   $0
      Disability Insurance (DI)                              $0                   $0                 $0              $0                   $0
      Empl. Training Tax (ETT)                               $0                   $0                 $0              $0                   $0
      Sales                                                  $0                   $0                 $0              $0                   $0
      Excise                                                 $0                   $0                 $0              $0                   $0
      Real property                                          $0                   $0                 $0              $0                   $0
      Personal property                                      $0                   $0                 $0              $0                   $0
      Income                                                 $0                   $0                 $0              $0                   $0
      Other (Attach List)                                    $0                   $0                 $0              $0                   $0
Total State & Local Taxes                                    $0                   $0                 $0              $0                   $0
Total Taxes                                                  $0                   $0                 $0              $0                   $0



                                                               Schedule F
                                                          Pre-Petition Liabilities

                                                                                           Claimed          Allowed
List Total Claims For Each Classification -                                                Amount          Amount (b)
      Secured claims (a)                                                                             $0            $0
      Priority claims other than taxes                                                               $0            $0
      Priority tax claims                                                                            $0            $0
      General unsecured claims                                                                       $0            $0

      (a)   List total amount of claims even it under secured.
      (b)   Estimated amount of claim to be allowed after compromise or litigation. As an example, you are a defendant in a lawsuit
            alleging damage of $10,000,000 and a proof of claim is filed in that amount. You believe that you can settle the case for a
            claim of $3,000,000. For Schedule F reporting purposes you should list $10,000,000 as the Claimed Amount and
            $3,000,000 as the Allowed Amount.
                                                               Schedule G
                                                      Rental Income Information
                                                Not applicable to General Business Cases

                                                               Schedule H
                                             Recapitulation of Funds Held at End of Month

                                                   Account 1           Account 2          Account 3         Account 4
Bank
Account Type
Account No.
Account Purpose
Balance, End of Month
Total Funds on Hand for all Accounts                         $0

Attach copies of the month end bank statement(s), reconciliation(s), and the check register(s) to the Monthly Operating Report.
                 Case: 20-30579            Doc# 59        Filed: 12/21/20          Entered: 12/21/20 20:12:05              Page   7 of
                                                                                                                             Revised 1/1/98
                                                                       18
                                                          STATEMENT OF CASH FLOWS
                                                (Optional) Increase/(Decrease) in Cash and Cash Equivalents
                                                                    For the Month Ended 11/30/20

                                                                                                           Actual             Cumulative
     Cash Flows From Operating Activities                                                               Current Month        (Case to Date)
1         Cash Received from Sales                                                                                   $0                      $0
2         Repayment of Car Loan - Jarek Romero                                                                       $0                   $350
3         Refund from Eric Lucan Campaign                                                                            $0                   $400
4         Cash Paid to Suppliers                                                                                $12,424                 $12,729
5         Cash Paid for Selling Expenses                                                                             $0                      $0
6         Cash Paid for Administrative Expenses                                                                      $0                      $0
          Cash Paid for Rents/Leases:
7             Personal Property                                                                                         $0                      $0
8             Real Property                                                                                             $0                      $0
9         Cash Paid for Interest                                                                                        $0                      $0
10        Cash Paid for Net Payroll and Benefits                                                                        $0                      $0
          Cash Paid to Owner(s)/Officer(s)
11            Salaries                                                                                                  $0                      $0
12            Draws                                                                                                     $0                      $0
13            Commissions/Royalties                                                                                     $0                      $0
14            Expense Reimbursements                                                                                    $0                      $0
15            Other                                                                                                     $0                      $0
          Cash Paid for Taxes Paid/Deposited to Tax Acct.
16            Employer Payroll Tax                                                                                   $0                         $0
17            Employee Withholdings                                                                                  $0                         $0
18            Real Property Taxes                                                                                    $0                         $0
19            Other Taxes                                                                                            $0                         $0
20        Cash Paid for General Expenses                                                                             $0                         $0
21            Comcast Bill at Ken Casey's Home Office                                                               $42                       $272
22            Bank Charges                                                                                           $0                        $15
23            Net Adjustment for Accruals in Acctg/Systems CF Statement                                              $0                         $0
24                                                                                                                   $0                         $0
25                                                                                                                   $0                         $0
26                                                                                                                   $0                         $0

27            Net Cash Provided (Used) by Operating Activities before Reorganization Items                      ($12,466)              ($12,266)

     Cash Flows From Reorganization Items

28        Interest Received on Cash Accumulated Due to Chp 11 Case                                                   $0                         $0
29        Professional Fees Paid for Services in Connection with Chp 11 Case                                         $0                         $0
30        U.S. Trustee Quarterly Fees                                                                              $325                       $325
31                                                                                                                   $0                         $0

32            Net Cash Provided (Used) by Reorganization Items                                                    ($325)                   ($325)

33 Net Cash Provided (Used) for Operating Activities and Reorganization Items                                   ($12,791)              ($12,591)

     Cash Flows From Investing Activities

34        Capital Expenditures                                                                                          $0                      $0
35        Proceeds from Sales of Capital Goods due to Chp 11 Case                                                       $0                      $0
36                                                                                                                      $0                      $0

37            Net Cash Provided (Used) by Investing Activities                                                          $0                      $0

     Cash Flows From Financing Activities
38        Net Borrowings (Except Insiders)                                                                              $0                      $0
39        Net Borrowings from Shareholders, Partners, or Other Insiders                                                 $0                      $0
40        Capital Contributions                                                                                         $0                      $0
41        Principal Payments                                                                                            $0                      $0
42                                                                                                                      $0                      $0

43            Net Cash Provided (Used) by Financing Activities                                                          $0                      $0

44 Net Increase (Decrease) in Cash and Cash Equivalents                                                         ($12,791)              ($12,591)

45 Cash and Cash Equivalents at Beginning of Month                                                             $162,589                $162,589

46 Cash and Cash Equivalents at End of Month                                                                   $149,797                $149,997

                    Case: 20-30579                Doc# 59           Filed: 12/21/20        Entered: 12/21/20 20:12:05          Page 8 of
                                                                                                                                      Revised 1/1/98
                                                                                 18
                                                                                       November 30, 2020     Page: 1 of 3


                                                                                       Customer Service:
                                                                                       1-866-486-7782
           MICHAEL HOGAN CHF RESTRUCTURING OFFICER
           FOR DEBTORS IN POSSESSION
           PROFESSIONAL FINANCIAL INVESTORS INC
           SECURITY FUND
           350 IGNACIO BLVD SUITE 300
           NOVATO CA 94949-7202



    Last statement: October 31, 2020
    This statement: November 30, 2020


  Umpqua Bank Rules & Regulations updates go into effect 7-1-2020. This update mainly includes
  changes to Umpqua Bank's Funds Availability Policy. Next business day funds availability has
  increased to $225, if there is a hold on a check. For more info, and to review other changes, you may
  request a copy by calling us at 1-866-486-7782 or visiting umpquabank.com/disclosures.

ANALYZED BUSINESS CHECKING


                 Account number                        XXXX1849       Beginning balance                   $5,792.37
                 Low balance                            $5,425.24     Deposits/Additions                 $10,000.00
                 Average balance                        $8,027.80     Withdrawals/Subtractions             $367.13
                 Interest earned                            $0.00     Ending balance                     $15,425.24




    Other Deposits/ Additions
         Date     Description                                                                              Additions
         11-24    Cash Mgmt Trsfr Cr Ref 3291821l Funds Transfer Frm Dep 4866651054 From Transfer For      10,000.00
                  Payab Les Check Run
    Total Other Deposits/ Additions                                                                      $10,000.00



    ACH and Electronic Payments/Subtractions
         Date     Description                                                                           Subtractions
         11-23    ACH Debit Comcast 8155300 140133711 20201123                                                 42.13
    Total ACH and Electronic Payments/Subtractions                                                           $42.13




                                Member FDIC                                SBA Preferred Lender
   Case: 20-30579           Doc# 59           Filed: 12/21/20       Entered: 12/21/20 20:12:05          Page 9 of
                                                           18
MICHAEL HOGAN CHF RESTRUCTURING OFFICER                                              November 30, 2020           Page: 2 of 3

    Daily Balances
             Date               Amount           Date                     Amount               Date                Amount
             10-31              5,792.37         11-23                    5,425.24             11-24              15,425.24
                                                                                               11-30              15,425.24


    Overdraft Fee Summary

                                                               Total For                          Total
                                                              This Period                      Year-to-Date

                 Total Overdraft Fees                             $0.00                            $245.00

                 Total Returned Item Fees                         $0.00                             $0.00




    Checks

             Check #               Amount          Date
                57460              $325.00         11-23
                                             (* Skip in check sequence, R-Check has been returned, + Electronified check))
                                                                                        Total Checks paid: 1 for -$325.00




                               Member FDIC                                  SBA Preferred Lender
   Case: 20-30579        Doc# 59        Filed: 12/21/20 Entered: 12/21/20 20:12:05                            Page 10 of
                                                      18
MICHAEL HOGAN CHF RESTRUCTURING OFFICER                                   November 30, 2020   Page: 3 of 3




                XXX
Check # 57460, Posted 11-23-20, Amount $325.00




                                Member FDIC                      SBA Preferred Lender
    Case: 20-30579        Doc# 59        Filed: 12/21/20 Entered: 12/21/20 20:12:05      Page 11 of
                                                       18
IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC TRANSFERS

Call us at 1-866-486-7782 or write us at Umpqua Bank, P.O. Box 19243, Spokane, WA 99219, as soon as you
can if you think you statement or receipt is wrong or if you need more information about a transfer on the
statement or receipt. We must hear from you no later than 60 days after we send you the FIRST statement on
which the error or problem appears.

    (1) Tell us your name and account number (if any).

    (2) Describe the error or the transfer you are unsure about, and explain as clearly as you can why you
       believe there is an error or why you need more information.

    (3) Tell us the dollar amount of the suspected error.

If you tell us orally, we may require that you send us your complaint or question in writing within 10 business
days.

We will determine whether an error occurred within 10 business days after we hear from you and will correct any
error promptly. If we need more time, however, we may take up to 45 days to investigate your complaint or
question. If we decide to do this, we will credit your account within 10 business days for the amount you think is in
error, so that you will have the use of the money during the time it takes us to complete our investigation. If we
ask you to put your complaint or question in writing and we do not receive it within 10 business days, we may not
credit your account.

For errors involving new accounts, point-of-sale, or foreign-initiated transactions, we may take up to 90 days to
investigate your complaint or question. For new accounts, we may take up to 20 business days to credit your
account for the amount you think is in error.

We will tell you the results within three business days after completing our investigation. If we decide that there
was no error, we will send you a written explanation.

You may ask for copies of the documents that we used in our investigation.




                                  Member FDIC                         SBA Preferred Lender
        Case: 20-30579       Doc# 59       Filed: 12/21/20 Entered: 12/21/20 20:12:05          Page 12 of
                                                         18
                                                                                          November 30, 2020              Page: 1 of 2


                                                                                          Customer Service:
                                                                                          1-866-486-7782
           MICHAEL HOGAN CHF RESTRUCTUING OFFICER
           FOR DEBTORS IN POSSESSION
           PROFESSIONAL FINANCIAL INVESTORS INC
           PROFESSIONAL INVESTORS TRANSFER ACCOUNT
           350 IGNACIO BLVD SUITE 300
           NOVATO CA 94949-7202



    Last statement: October 31, 2020
    This statement: November 30, 2020


  Umpqua Bank Rules & Regulations updates go into effect 7-1-2020. This update mainly includes
  changes to Umpqua Bank's Funds Availability Policy. Next business day funds availability has
  increased to $225, if there is a hold on a check. For more info, and to review other changes, you may
  request a copy by calling us at 1-866-486-7782 or visiting umpquabank.com/disclosures.

ANALYZED BUSINESS CHECKING


                 Account number                        XXXXXX1054      Beginning balance                             $15,804.03
                 Low balance                              $5,804.03    Deposits/Additions                                 $0.00
                 Average balance                         $13,470.70    Withdrawals/Subtractions                      $10,000.00
                 Interest earned                              $0.00    Ending balance                                 $5,804.03




    Other Withdrawals/Subtractions
         Date       Description                                                                                     Subtractions
         11-24      Cash Mgmt Trsfr Dr Ref 3291821l Funds Transfer To Dep 11001849 From Transfer For                   10,000.00
                    Payab Les Check Run
    Total Other Withdrawals/Subtractions                                                                             $10,000.00



    Daily Balances
            Date                     Amount            Date                   Amount                 Date                 Amount
            10-31                   15,804.03          11-24                  5,804.03               11-30                5,804.03


    Overdraft Fee Summary

                                                                   Total For                            Total
                                                                  This Period                        Year-to-Date

                 Total Overdraft Fees                                 $0.00                             $70.00

                 Total Returned Item Fees                             $0.00                             $0.00




                                  Member FDIC                                 SBA Preferred Lender
   Case: 20-30579           Doc# 59             Filed: 12/21/20 Entered: 12/21/20 20:12:05                          Page 13 of
                                                              18
MICHAEL HOGAN CHF RESTRUCTUING OFFICER                                      November 30, 2020            Page: 2 of 2

    Checks
                                     (* Skip in check sequence, R-Check has been returned, + Electronified check))
                                                                                  Total Checks paid: 0 for -$0.00




                       Member FDIC                                 SBA Preferred Lender
   Case: 20-30579   Doc# 59     Filed: 12/21/20 Entered: 12/21/20 20:12:05                         Page 14 of
                                              18
IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC TRANSFERS

Call us at 1-866-486-7782 or write us at Umpqua Bank, P.O. Box 19243, Spokane, WA 99219, as soon as you
can if you think you statement or receipt is wrong or if you need more information about a transfer on the
statement or receipt. We must hear from you no later than 60 days after we send you the FIRST statement on
which the error or problem appears.

    (1) Tell us your name and account number (if any).

    (2) Describe the error or the transfer you are unsure about, and explain as clearly as you can why you
       believe there is an error or why you need more information.

    (3) Tell us the dollar amount of the suspected error.

If you tell us orally, we may require that you send us your complaint or question in writing within 10 business
days.

We will determine whether an error occurred within 10 business days after we hear from you and will correct any
error promptly. If we need more time, however, we may take up to 45 days to investigate your complaint or
question. If we decide to do this, we will credit your account within 10 business days for the amount you think is in
error, so that you will have the use of the money during the time it takes us to complete our investigation. If we
ask you to put your complaint or question in writing and we do not receive it within 10 business days, we may not
credit your account.

For errors involving new accounts, point-of-sale, or foreign-initiated transactions, we may take up to 90 days to
investigate your complaint or question. For new accounts, we may take up to 20 business days to credit your
account for the amount you think is in error.

We will tell you the results within three business days after completing our investigation. If we decide that there
was no error, we will send you a written explanation.

You may ask for copies of the documents that we used in our investigation.




                                  Member FDIC                         SBA Preferred Lender
        Case: 20-30579       Doc# 59       Filed: 12/21/20 Entered: 12/21/20 20:12:05          Page 15 of
                                                         18
                                                                                            November 30, 2020              Page: 1 of 2


                                                                                            Customer Service:
                                                                                            1-866-486-7782
           MICHAEL HOGAN CHF RESTRUCTURING OFFICER
           FOR DEBTOR IN POSSESSION
           PROFESSIONAL FINANCIAL INVESTORS INC
           CLEARING ACCOUNT
           350 IGNACIO BLVD SUITE 300
           NOVATO CA 94949-7202



    Last statement: October 31, 2020
    This statement: November 30, 2020


  Umpqua Bank Rules & Regulations updates go into effect 7-1-2020. This update mainly includes
  changes to Umpqua Bank's Funds Availability Policy. Next business day funds availability has
  increased to $225, if there is a hold on a check. For more info, and to review other changes, you may
  request a copy by calling us at 1-866-486-7782 or visiting umpquabank.com/disclosures.

ANALYZED BUSINESS CHECKING


                 Account number                           XXXXX1599      Beginning balance                               -$853.78
                 Low balance                               -$4,035.80    Deposits/Additions                                 $0.00
                 Average balance                           -$2,020.52    Withdrawals/Subtractions                       $3,182.02
                 Interest earned                                $0.00    Ending balance                                -$4,035.80




    Other Withdrawals/Subtractions
         Date       Description                                                                                       Subtractions
         11-20      Maintenance Fee Analysis Activity For 10/20                                                           3,182.02
    Total Other Withdrawals/Subtractions                                                                                $3,182.02



    Daily Balances
            Date                     Amount            Date                     Amount                 Date                 Amount
            10-31                     -853.78          11-20                -4,035.80                  11-30                -4,035.80


    Overdraft Fee Summary

                                                                    Total For                             Total
                                                                   This Period                         Year-to-Date

                 Total Overdraft Fees                                   $0.00                             $35.00

                 Total Returned Item Fees                               $0.00                             $0.00




                                  Member FDIC                                   SBA Preferred Lender
   Case: 20-30579            Doc# 59            Filed: 12/21/20 Entered: 12/21/20 20:12:05                            Page 16 of
                                                              18
MICHAEL HOGAN CHF RESTRUCTURING OFFICER                                     November 30, 2020            Page: 2 of 2

    Checks
                                     (* Skip in check sequence, R-Check has been returned, + Electronified check))
                                                                                  Total Checks paid: 0 for -$0.00




                       Member FDIC                                 SBA Preferred Lender
   Case: 20-30579   Doc# 59     Filed: 12/21/20 Entered: 12/21/20 20:12:05                         Page 17 of
                                              18
IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC TRANSFERS

Call us at 1-866-486-7782 or write us at Umpqua Bank, P.O. Box 19243, Spokane, WA 99219, as soon as you
can if you think you statement or receipt is wrong or if you need more information about a transfer on the
statement or receipt. We must hear from you no later than 60 days after we send you the FIRST statement on
which the error or problem appears.

    (1) Tell us your name and account number (if any).

    (2) Describe the error or the transfer you are unsure about, and explain as clearly as you can why you
       believe there is an error or why you need more information.

    (3) Tell us the dollar amount of the suspected error.

If you tell us orally, we may require that you send us your complaint or question in writing within 10 business
days.

We will determine whether an error occurred within 10 business days after we hear from you and will correct any
error promptly. If we need more time, however, we may take up to 45 days to investigate your complaint or
question. If we decide to do this, we will credit your account within 10 business days for the amount you think is in
error, so that you will have the use of the money during the time it takes us to complete our investigation. If we
ask you to put your complaint or question in writing and we do not receive it within 10 business days, we may not
credit your account.

For errors involving new accounts, point-of-sale, or foreign-initiated transactions, we may take up to 90 days to
investigate your complaint or question. For new accounts, we may take up to 20 business days to credit your
account for the amount you think is in error.

We will tell you the results within three business days after completing our investigation. If we decide that there
was no error, we will send you a written explanation.

You may ask for copies of the documents that we used in our investigation.




                                  Member FDIC                         SBA Preferred Lender
        Case: 20-30579       Doc# 59       Filed: 12/21/20 Entered: 12/21/20 20:12:05          Page 18 of
                                                         18
